Title: Abigail Adams to John Adams, 1 January 1797
From: Adams, Abigail
To: Adams, John


          
            Quincy Jan’y 1 1797
          
          
            “O Blindness to the future kindly given
            That each may fill the circle mark’d by Heaven[”]
          
          The new year opens upon us with new Scenes of Life before us. what are to be the trials the troubles and vexations of it, are wisely with held from our view.
          
          
            The universal cause
            Acts not by partial, but by Gen’ral laws
            who sees and follows that great Scheme the best
            Best knows the blessing, and will most be blest
          
          To him who sits Supreem let us commit the hour the Day the Year, and fearless view the whole. there needs but thinking right, and meaning well, and may this ensure to you, the Souls calm sun shine, and the Heart felt Joy.
          I seldom think twice of a Dreem but last Night I had one of so singular a nature that it has amused My mind to Day with various conjectures. I was riding in my Coach, where I know not, but all at once, I perceived flying in the Air a Number of large black Balls of the Size of a 24 pounder. they appeard to be all directed at me. all of them however burst and fell before they reach’d me, tho I continued going immediatly towards them. I saw them crumble all to Attoms, but During this Scene, two Guns were dischargd at My left Ear the flash of which I saw and heard the report. I still remaind unhurt, but proceedeed undaunted upon My course
          How would the Sooth sayers interpret this Dream?
          whom do you think has undertaken to read the Defence! but Deacon Webb, and declares himself well pleasd with the first volm. as cousin Boylstone informs me.
          I fear the Deleware is frozen up So that Brisler will not be able to send me any flower—
          Billings is just recovering from a visit to Stoughten which has lasted him a week, the Second he has made since you went away. from the first, as he went without the Root of all Evil, he returnd steady. the occasion of his going was the Sickness & Death of the Man who lived upon his place. I have been obliged at his request to purchase for him shirts & other Cloathing.
          Your Mother desires to be rememberd affectionatly to you. one Day last week she walkt here, and spent the Day.
          I am my Dearest Friend most / affectionatly Yours
          
            A Adams.
          
        